DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 1-4 are canceled. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is allowable.  The restriction requirement among Groups I-IV, as set forth in the Office action mailed on 12 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12 November 2021 is partially withdrawn.  Claims 9-13, directed to a a method of manufacturing a cold-rolled steel sheet and a method of manufacturing a hot-pressed member, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-4, directed to a hot-pressed member, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 1-4, directed to the invention(s) of a hot-pressed member, do not require all the limitations of an allowable product claim, and have NOT been rejoined.  Claims 1-4 were non-elected without traverse in applicant’s response 03 December 2021 and are canceled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment filed 07 June 2022 has been entered.
Claims 5-13 remain pending in the application, wherein claims 1-4 have been canceled by Examiner’s Amendment as outlined above, claims 5, 7, and 11 have been amended, and claims 9-13 had been previously withdrawn but are now rejoined as outlined above.

Allowable Subject Matter
Claims 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See the reasons for allowance in the Office Action mailed 24 March 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 07 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/616,602 and US Pat. Nos. 11,085,101 and 11,111,558 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant has filed a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/616,602 and US Pat. Nos. 11,085,101 and 11,111,558.  The nonstatutory double patenting rejections previously set forth in the Non-Final Office Action mailed 24 March 2022 have been withdrawn.
 The amendment to claim 7 has corrected the minor informality previously set forth in the Non-Final Office Action mailed 24 March 2022.  The objection to claim 7 has been overcome and is withdrawn.
The amendment to claim 7 has overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 24 March 2022.  The rejection of claim 7 under 35 U.S.C. 112(b) has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784